

	

		II

		109th CONGRESS

		2d Session

		S. 2362

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mr. Byrd introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To establish the National Commission on Surveillance

		  Activities and the Rights of Americans.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Surveillance Activities Commission

			 Act of 2006.

		2.DefinitionsIn this Act—

			(1)the term

			 Commission means the National Commission on Surveillance

			 Activities and the Rights of Americans established under section 3;

			(2)the term

			 electronic surveillance has the same meaning as in section 101 of

			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801);

			(3)the term

			 Foreign Intelligence Surveillance Court means the court

			 established under section 103(a) of the Foreign Intelligence Surveillance Act

			 of 1978 (50 U.S.C. 1803(a));

			(4)the terms

			 pen register and trap and trace device have the same

			 meaning as in section 3127 of title 18, United States Code;

			(5)The term

			 physical search has the same meaning as in section 301 of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1821);

			(6)the term

			 surveillance means any electronic surveillance, physical search,

			 use of a pen register or trap and trace device, order for the production of any

			 tangible item, or surveillance activity for which a Federal or State government

			 agent is required to obtain a warrant, before or after engaging in the

			 activity; and

			(7)the term warrantless surveillance

			 program means a program of warrantless surveillance conducted inside the

			 United States by any Federal or State agency.

			3.Establishment of

			 commissionThere is

			 established in the legislative branch the National Commission on Surveillance

			 Activities and the Rights of Americans to conduct an investigation and to study

			 governmental operations with respect to warrantless surveillance conducted

			 inside the United States and intelligence activities, and the extent, if any,

			 to which illegal, improper, or unethical activities were engaged in by any

			 Federal, State, or local government agency or any person employed by a Federal,

			 State, or local government.

		4.PurposesThe purposes of the Commission are

			 to—

			(1)examine and

			 report upon the facts, causes, and use of executive authority relating to any

			 warrantless surveillance conducted inside the United States that occurred after

			 September 11, 2001, by the National Security Agency or any other Federal or

			 State agency, and the extent to which any illegal, improper, or unethical

			 activities were engaged in by any agency or by any person, acting either

			 individually or in combination with others, in carrying out any surveillance

			 activities;

			(2)examine the

			 origin and operation of any warrantless surveillance conducted inside the

			 United States, including the collection, processing, analysis, dissemination,

			 and retention of intelligence information;

			(3)report on any

			 constitutional, statutory, and regulatory basis for any warrantless

			 surveillance program, including all presidential orders and authorizations, and

			 all opinions, instructions, or guidance concerning any warrantless surveillance

			 program provided by the Department of Justice, the Director of Central

			 Intelligence, the Director of National Intelligence, the Director of the

			 National Security Agency, the Department of Defense, or any department, office,

			 or agency of the Federal Government, and any of their subordinate offices or

			 officials, either in writing or verbally;

			(4)examine any

			 periodic reviews of any warrantless surveillance program, including all reviews

			 conducted by the National Security Agency Inspector General, the Department of

			 Justice, or any other Federal agency;

			(5)gather any

			 information regarding questions raised by any judge of the Foreign Intelligence

			 Surveillance Court regarding any warrantless surveillance program or the

			 utilization of intelligence collected under such program, and any response by

			 the Department of Justice to any such inquiries, including any temporary

			 cessation of such surveillance activities;

			(6)investigate any

			 participation by, or use of the facilities or personnel of, United States

			 electronic communications providers in warrantless surveillance conducted

			 inside the United States, including the origin of certifications or

			 representations provided to such providers concerning the legal authority for

			 their cooperation;

			(7)ascertain,

			 evaluate, and report on the evidence developed by all relevant governmental

			 agencies regarding any facts or circumstances that may have violated the

			 separation of powers enumerated in the Constitution of the United States,

			 including—

				(A)article I,

			 sections 1 and 8 of the Constitution of the United States; and

				(B)article III,

			 sections 1 and 2 of the Constitution of the United States;

				(8)ascertain and

			 evaluate any potential violations, including violations of the first, fourth,

			 and fourteenth amendments to the Constitution of the United States;

			(9)investigate and

			 report on any violation of the Foreign Intelligence Surveillance Act (50 U.S.C.

			 1801 et seq.), or any other applicable law;

			(10)examine the duty

			 of the President to brief all Members of Congress regarding warrantless

			 surveillance of United States citizens conducted inside the United

			 States;

			(11)build upon the

			 investigations of other entities, and avoid unnecessary duplication, by

			 reviewing the findings, conclusions, and recommendations of—

				(A)any investigation

			 by a Committee of the Senate or the House of Representatives; and

				(B)other executive

			 branch, congressional, or independent commission investigations into the

			 warrantless surveillance conducted inside the United States;

				(12)make a full and

			 complete accounting of the circumstances surrounding warrantless surveillance

			 conducted inside the United States, including an assessment of its

			 effectiveness in protecting the United States from terrorism;

			(13)make a full and

			 complete accounting of the use of any appropriated funds by any Federal, State,

			 or local government agency or any person employed by a Federal, State, or local

			 government in carrying out warrantless surveillance; and

			(14)investigate and

			 report to the President and Congress on its findings, conclusions, and

			 recommendations for corrective measures that should be taken regarding any

			 violations of any law dealing with intelligence gathering, and to prevent

			 future violations.

			5.Composition of

			 commission

			(a)MembersThe

			 Commission shall be composed of 14 members, of whom—

				(1)1 member, who

			 shall serve as Chairman of the Commission, shall be appointed by the Majority

			 Leader of the Senate, in consultation with the Majority Leader of the House of

			 Representatives;

				(2)1 member, who

			 shall serve as Vice Chairman of the Commission, shall be appointed by the

			 Minority Leader of the Senate, in consultation with the Minority Leader of the

			 House of Representatives;

				(3)1 member shall be

			 appointed by the Chairman of the Committee on the Judiciary of the

			 Senate;

				(4)1 member shall be

			 appointed by the Ranking Member of the Committee on the Judiciary of the

			 Senate;

				(5)1 member shall be

			 appointed by the Chairman of the Select Committee on Intelligence of the

			 Senate;

				(6)1 member shall be

			 appointed by the Vice Chairman of the Select Committee on Intelligence of the

			 Senate;

				(7)1 member shall be

			 appointed by the Chairman of the Committee on the Judiciary of the House of

			 Representatives;

				(8)1 member shall be

			 appointed by the Ranking Member of the Committee on the Judiciary of the House

			 of Representatives;

				(9)1 member shall be

			 appointed by the Chairman of the Permanent Select Committee on Intelligence of

			 the House of Representatives;

				(10)1 member shall

			 be appointed by the Ranking Member of the Permanent Select Committee on

			 Intelligence of the House of Representatives;

				(11)1 member shall

			 be appointed by the Chairman of the Committee on Appropriations of the

			 Senate;

				(12)1 member shall

			 be appointed by the Ranking Member of the Committee on Appropriations of the

			 Senate;

				(13)1 member shall

			 be appointed by the Chairman of the Committee on Appropriations of the House of

			 Representatives; and

				(14)1 member shall

			 be appointed by the Ranking Member of the Committee on Appropriations of the

			 House of Representatives.

				(b)Date of

			 AppointmentAll members of the Commission shall be appointed not

			 later than the date that is 3 months after the date of enactment of this

			 Act.

			(c)Qualifications;

			 Initial Meeting

				(1)

			 Nongovernmental appointeesAn individual appointed to the

			 Commission may not be an officer or employee of the Federal Government or any

			 State or local government.

				(2)Other

			 qualificationsIt is the sense of Congress that individuals

			 appointed to the Commission should be prominent United States citizens, with

			 national recognition and significant depth of experience in such professions as

			 law, intelligence gathering, and foreign affairs.

				(3)Initial

			 meetingThe Commission shall meet and begin the operations of the

			 Commission as soon as practicable.

				(d)Quorum;

			 VacanciesAfter its initial meeting, the Commission shall meet

			 upon the call of the Chairman or a majority of its members. Six members of the

			 Commission shall constitute a quorum. Any vacancy in the Commission shall not

			 affect its powers, but shall be filled in the same manner in which the original

			 appointment was made.

			6.Functions of

			 commissionThe functions of

			 the Commission are to—

			(1)conduct an

			 investigation that—

				(A)investigates

			 relevant facts and circumstances relating to all incidents of warrantless

			 surveillance conducted inside the United States, including any relevant

			 legislation, Executive order, regulation, plan, policy, practice, or procedure;

			 and

				(B)may include

			 relevant facts and circumstances relating to—

					(i)intelligence

			 agencies and intelligence gathering;

					(ii)the

			 Authorization for Use of Military Force, (Public Law 107–40; 50 U.S.C. 1541

			 note), as a justification for warrantless surveillance conducted inside the

			 United States;

					(iii)any use of

			 appropriated funds in carrying out warrantless surveillance conducted inside

			 the United States in contradiction of Federal law;

					(iv)the jurisdiction

			 of the Foreign Intelligence Surveillance Court, in issuing warrants for the

			 purpose of surveillance conducted inside the United States;

					(v)the

			 role of congressional oversight and resource allocation;

					(vi)possible

			 legislative initiatives that could strengthen the use of lawful surveillance

			 conducted inside the United States in effectively protecting national security,

			 while preserving constitutional checks and balances and liberties; and

					(vii)other areas of

			 the public and private sectors determined relevant by the Commission for its

			 inquiry; and

					(2)submit to the

			 President and Congress such reports as are required by this Act containing such

			 findings, conclusions, and recommendations as the Commission shall determine,

			 including proposing organization, coordination, planning, management

			 arrangements, procedures, rules, and regulations.

			7.Powers of

			 commission

			(a)In

			 General

				(1)Hearings and

			 evidenceThe Commission or, on the authority of the Commission,

			 any subcommittee or member thereof, may, for the purpose of carrying out this

			 Act—

					(A)hold such

			 hearings and sit and act at such times and places, take such testimony, receive

			 such evidence, administer such oaths; and

					(B)subject to

			 paragraph (2)(A), require, by subpoena or otherwise, the attendance and

			 testimony of such witnesses and the production of such books, records,

			 correspondence, memoranda, papers, and documents, as the Commission or such

			 designated subcommittee or designated member may determine advisable.

					(2)Subpoenas

					(A)Issuance

						(i)In

			 generalA subpoena may be issued under this subsection

			 only—

							(I)by the agreement

			 of the Chairman and the Vice Chairman; or

							(II)by the

			 affirmative vote of 8 members of the Commission.

							(ii)SignatureSubject

			 to clause (i), subpoenas issued under this subsection may be issued under the

			 signature of the Chairman or any member designated by a majority of the

			 Commission, and may be served by any person designated by the Chairman or by a

			 member designated by a majority of the Commission.

						(B)EnforcementIn

			 the case of contumacy or failure to obey a subpoena issued the United States

			 district court for the judicial district in which the subpoenaed person

			 resides, is served, or may be found, or where the subpoena is returnable, may

			 issue an order requiring such person to appear at any designated place to

			 testify or to produce documentary or other evidence. Any failure to obey the

			 order of the court may be punished by the court as a contempt of that

			 court.

					(b)ContractingThe

			 Commission may, to such extent and in such amounts as are provided in

			 appropriation Acts, enter into contracts to enable the Commission to discharge

			 its duties under this Act.

			(c)Information

			 From Federal Agencies

				(1)In

			 generalThe Commission is authorized to secure directly from any

			 executive department, bureau, agency, board, commission, office, independent

			 establishment, or instrumentality of the Federal Government, information,

			 suggestions, estimates, and statistics for the purposes of this Act. Each

			 department, bureau, agency, board, commission, office, independent

			 establishment, or instrumentality shall, to the extent authorized by law,

			 furnish such information, suggestions, estimates, and statistics directly to

			 the Commission, upon request made by the Chairman, the Chairman of any

			 subcommittee created by a majority of the Commission, or any member designated

			 by a majority of the Commission.

				(2)Receipt,

			 handling, storage, and disseminationInformation shall only be

			 received, handled, stored, and disseminated by members of the Commission and

			 its staff consistent with all applicable statutes, regulations, and Executive

			 orders.

				(d)Assistance From

			 Federal Agencies

				(1)General

			 services administrationThe Administrator of General Services

			 shall provide to the Commission on a reimbursable basis administrative support

			 and other services for the performance of the Commission's functions.

				(2)Other

			 departments and agenciesIn addition to the assistance prescribed

			 in paragraph (1), departments and agencies of the United States may provide to

			 the Commission such services, funds, facilities, staff, and other support

			 services as they may determine advisable and as may be authorized by

			 law.

				(e)Postal

			 ServicesThe Commission may use the United States mails in the

			 same manner and under the same conditions as departments and agencies of the

			 United States.

			8.Nonapplicability

			 of federal advisory committee act

			(a)In

			 GeneralThe Federal Advisory Committee Act (5 U.S.C. App.) shall

			 not apply to the Commission.

			(b)Public Meetings

			 and Release of Public Versions of ReportsThe Commission

			 shall—

				(1)hold public

			 hearings and meetings to the extent appropriate; and

				(2)release public

			 versions of the reports required under subsections (a) and (b) of section

			 12.

				(c)Public

			 HearingsAny public hearings of the Commission shall be conducted

			 in a manner consistent with the protection of information provided to or

			 developed for or by the Commission as required by any applicable statute,

			 regulation, or Executive order.

			9.Staff of

			 commission

			(a)In

			 General

				(1)Appointment and

			 compensationThe Chairman, in consultation with the Vice Chairman

			 and in accordance with rules agreed upon by the Commission, may appoint and fix

			 the compensation of a staff director and such other personnel as may be

			 necessary to enable the Commission to carry out its functions, without regard

			 to the provisions of title 5, United States Code, governing appointments in the

			 competitive service, and without regard to the provisions of chapter 51 and

			 subchapter III of chapter 53 of such title relating to classification and

			 General Schedule pay rates, except that no rate of pay fixed under this

			 subsection may exceed the equivalent of that payable for a position at level V

			 of the Executive Schedule under section 5316 of title 5, United States

			 Code.

				(2)Personnel as

			 Federal employees

					(A)In

			 generalThe executive director and any personnel of the

			 Commission who are employees shall be employees under section 2105 of title 5,

			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A,

			 89B, and 90 of that title.

					(B)Members of

			 commissionSubparagraph (A) shall not be construed to apply to

			 members of the Commission.

					(b)DetaileesAny

			 Federal Government employee may be detailed to the Commission without

			 reimbursement from the Commission, and such detailee shall retain the rights,

			 status, and privileges of his or her regular employment without

			 interruption.

			(c)Consultant

			 ServicesThe Commission is authorized to procure the services of

			 experts and consultants in accordance with section 3109 of title 5, United

			 States Code, but at rates not to exceed the daily rate paid a person occupying

			 a position at level IV of the Executive Schedule under section 5315 of title 5,

			 United States Code.

			10.Compensation

			 and travel expenses

			(a)CompensationEach

			 member of the Commission may be compensated at not to exceed the daily

			 equivalent of the annual rate of basic pay in effect for a position at level IV

			 of the Executive Schedule under section 5315 of title 5, United States Code,

			 for each day during which that member is engaged in the actual performance of

			 the duties of the Commission.

			(b)Travel

			 ExpensesWhile away from their homes or regular places of

			 business in the performance of services for the Commission, members of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, in the same manner as persons employed intermittently in the

			 Government service are allowed expenses under section 5703(b) of title 5,

			 United States Code.

			11.Security

			 clearances for commission members and staffThe appropriate Federal departments or

			 agencies shall cooperate with the Commission in expeditiously providing to the

			 Commission members and staff appropriate security clearances to the extent

			 possible under the relevant procedures and requirements, except that no person

			 shall be provided with access to classified information under this Act without

			 the appropriate security clearances.

		12.Reports of

			 commission; termination

			(a)Interim

			 ReportsThe Commission shall

			 submit to the President and Congress interim reports containing such findings,

			 conclusions, and recommendations for corrective measures as have been agreed to

			 by a majority of Commission members.

			(b)Final

			 ReportNot later than 18 months after the date of enactment of

			 this Act, the Commission shall submit to the President and Congress a final

			 report containing such findings, conclusions, and recommendations for

			 corrective measures as have been agreed to by a majority of Commission

			 members.

			(c)Classified

			 informationEach report submitted under subsection (a) or (b)

			 shall be in unclassified form, but may include a classified annex.

			(d)Termination

				(1)In

			 generalThe Commission, and all the authorities of this Act,

			 shall terminate 60 days after the date on which the final report is submitted

			 under subsection (b).

				(2)Administrative

			 activities before terminationThe Commission may use the 60-day

			 period referred to in paragraph (1) for the purpose of concluding its

			 activities, including providing testimony to committees of Congress concerning

			 its reports and disseminating the final report.

				13.Funding

			(a)Authorization

			 of AppropriationsThere are authorized to be appropriated such

			 sums as are necessary to carry out this Act.

			(b)Duration of

			 AvailabilityAmounts made available to the Commission under

			 subsection (a) shall remain available until the termination of the

			 Commission.

			

